Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Imao et al. (US 4,704,328) in view of Tani et al. (JP 2001-240953A) and in view of the evidence of Motocross (Motocross Action Magazine, “Ten Things You Need to Know about Carbon Fiber”), Passive Components (Passive Components, “Coefficients of Linear Thermal Expansion on Polymers Explained”) and Kajihara et al. (US 2015/0337106 A1).
Regarding Claim 1, Imao (Abstract) teaches a composite molded article comprising, in order, a substrate, an intermediate layer and a ceramic flame (thermal) sprayed coating. The substrate can be formed from resin such as polyester, polymethyl methacrylate, or epoxy resin (Column 3, lines 37-61). The intermediate undercoat composition comprises inorganic filler having complex irregularities in the surface thereof and an inorganic binder (Column 2, lines 10-47). As used in the instant application, the terminology “amorphous” means non-spherical. Given the irregularities in the surface of the particles, the inorganic particles would be amorphous as used in the instant application. The content of the inorganic filler in the undercoat layer is preferably from 15 to 80 vol% (Column 3, lines 25-36). The thickness of the undercoat layer is preferably at least 10 microns (Column 4, lines 8-12).
Imao does not explicitly teach the size of the inorganic particles or a specific narrower range for the thickness of the intermediate layer.
Tani (Paragraph 9) teaches a resin base coated with an intermediate layer composed of a resin and ceramic particles that is further coated with a ceramic top coat. The intermediate layer provides good adhesion between the base and the top coat and includes particles having a size of from 5 to 50 microns (Paragraph 16). The intermediate layer has a thickness of from 0.02 to 0.3 mm (20 to 300 microns) in order to ensure the continuity of the layer is maintained while maintaining the shear strength of the layer (Paragraph 20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the particle size of Tani for the particles of Imao, in order to have a specific particles size that has been shown to be effective for such an intermediate layer by Tani. It further would have been obvious to use the thickness values of Tani, for the intermediate layer thickness of Imao, in order to ensure the continuity of the layer is maintained while maintaining the shear strength of the layer.
While Imao in view of Tani does not explicitly teach limiting the size of the particles and the thickness of the intermediate layer to meet the relationship set forth in claim 1, given the above ranges, the teachings of Imao in view of Tani would encompass particle sizes and thickness values that would meet the relationship.
Imao further discloses the resin substrate comprises fiber reinforcement such as glass, carbon, boron, and silicon carbide (Col 3, lines 54-57) (i.e. inorganic filler).
According to the evidence of Motocross, carbon fibers have a negative CTE, and when put into a resin matrix can tailor the composite to lower the CTE (para 2).
According to the evidence of Passive Components, fibers and other fillers significantly reduce thermal expansion (page 4, para 5). The data provided in the table shows that glass fibers reduce the CTE of polyamide 66 (page 6) and that carbon fibers and glass fibers each reduce the CTE of PEEK (page 7). 
According to the evidence of Kajihara, inorganic fillers such as silicon carbide, boron nitride, and glass fibers reduce the coefficient of thermal expansion when contained within epoxy resin cured products (para 0030).
In light of the evidence of Motocross, Passive Components, and Kajihara, the inorganic filler or fiber of Imao would necessarily enable a coefficient of thermal expansion of the resin structure and a coefficient of thermal expansion of the thermal sprayed ceramic coating to be made closer to each other as compared to a closeness of the coefficient of thermal expansion of the resin structure without the inorganic filler and the coefficient of thermal expansion of the thermal sprayed ceramic coating, absent evidence to the contrary.
Regarding Claims 2 and 3, Imao (Paragraph bridging Columns 4 and 5) teaches that the binder can be the same material as the substrate. The substrate can be formed from an epoxy resin (Column 3, lines 47-53). Imao uses a bisphenol A-type epoxy resin in the Examples. This is a biphenyl type epoxy resin.
Regarding Claims 4 and 5, Imao (Column 2, lines 27-47) teaches that the inorganic filler in the intermediate layer can be one or more elements, alloys or oxides of aluminum and other metals.
Response to Arguments
Applicant's arguments filed 06/10/2022 have been fully considered but they are not persuasive.
Applicant argues that the base material of Imao is a “fiber-reinforced substrate”, not a resin material having inorganic filler as claimed.
However, since the claims broadly recite “a resin structure comprising an inorganic filler” and there is nothing in the claims or the specification that would exclude fiber reinforcement such as glass, carbon, boron, and silicon carbide as disclosed in Imao, the examiner maintains that the fiber reinforcement in the resin substrate of Imao would constitute an “inorganic filler”.
Applicant argues that there is no motivation to modify Imao and Tani to modify the coefficient of thermal expansion.
However, Kajihara, Motocross, and Passive Components are each cited as evidentiary references to show that the inorganic fibers in the resin structure of Imao would inherently have an effect on the coefficient of thermal expansion of the resin structure. 
Applicant argues that Kajihara fails to provide any specific disclosure that the fibers themselves would specifically provide an effect on the coefficient of thermal expansion.
However, paragraph 0030 of Kajihara discloses that “[I]t is possible with the inorganic filler to …..reduce the coefficient of thermal expansion for the products” where the inorganic filers include glass fiber, silicon nitride, and boron nitride which are identical to the fillers disclosed by Imao. Therefore, Kajihara does provide a specific disclosure that it is the fillers themselves that effect the coefficient of thermal expansion.
Applicant argues that in light of the technical idea of Kajihara, one would not have a motivation that only a filler is selected without the low-melting point glass composition disclosed by Kajihara.
However, Kajihara is only used as an evidence reference for the specific teaching that inorganic fillers including those disclosed by Imao would reduce the coefficient of thermal expansion when contained within epoxy resin cured products.
Applicant argues that Motocross and Passive Components are understood to disclose polyamide 66 or PEEK resin with fillers or glass fibers where Passive Components only generally states that fibers and other fillers reduce thermal expansion, but has not been found to specifically disclose the type of fibers and other fillers. Furthermore, each of polyamide 66 and PEEK is a thermoplastic resin different from the thermosetting resin as claimed, there is no disclosure or suggestion that the same would translate to the resin material as claimed, and there would have been no motivation to have selected the thermosetting resin from the disclosure of the use of the thermoplastic resin in Motocross and Passive Components. Applicant also argues that Motocross and Passive Components do not disclose that a resin body is used as a housing equipment for water used area, which requires a high durability.
However, Motocross and Passive Components are only used as evidence references for their specific teachings that carbon fibers when put in a resin matrix can tailor the composite to lower coefficient of thermal expansion and fibers and other fillers significantly reduce the thermal expansion, respectively. Further, Passive Components shows in the table (page 7) that glass fibers (as disclosed by Imao) reduce the coefficient of thermal expansion of PET (a polyester as disclosed by Imao and presently claimed). Each of the evidence references are only used to provide evidence to support the position that the fillers disclosed by Imao would necessarily enable a coefficient of thermal expansion of the resin structure and a coefficient of thermal expansion of the thermal sprayed ceramic coating to be made closer to each other as compared to a closeness of the coefficient of thermal expansion of the resin structure without the inorganic filler and the coefficient of thermal expansion of the thermal sprayed ceramic coating, absent evidence to the contrary.
Applicant argues that the inorganic fibers in the resin structure of Imao would not affect the coefficient of thermal expansion of the resin structure.
However, Applicant provides no evidence to support this argument, while evidence references have been cited to show the inorganic fibers, i.e. inorganic fillers, of Imao would affect the coefficient of thermal expansion. It is noted that “the arguments of counsel cannot take the place of evidence in the record”, In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).  It is the examiner’s position that the arguments provided by the applicant regarding the effect of inorganic filler on the coefficient of thermal expansion must be supported by a declaration or affidavit. As set forth in MPEP 716.02(g), “the reason for requiring evidence in a declaration or affidavit form is to obtain the assurances that any statements or representations made are correct, as provided by 35 U.S.C. 24 and 18 U.S.C. 1001”.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETHANY M MILLER whose telephone number is (571)272-2109. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BETHANY M MILLER/Examiner, Art Unit 1787        

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787